Citation Nr: 1517340	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability (also referred to herein as a "low back disability").  

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1990 to November 1990, December 2003 to March 2005, and May 2012 to January 2013, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in January 2014, and was remanded for additional development.  Specifically, the Board requested that the RO obtain the Veteran's identified VA medical records, and provide a VA opinion to address the etiology of his claimed right shoulder disorder, and back disorder.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's low back disability is related to service.  

2.  The Veteran does not have a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).   

2.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1110 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection for a right shoulder disorder, and a low back disability.  In a DRO hearing in January 2013, the Veteran testified that, to the best of his recollection, he believes his back began hurting in July 2004, during a period of active duty.  The Veteran further testified that the back pain did not cause him to seek treatment, and he was able to work through it.  However, during the pendency of the appeal, the Veteran was diagnosed with degenerative disc disease of the thoracic spine in May 2013; shortly after the end of his most recent period of active duty service.  As to his right shoulder pain, the Veteran testified that he did not experience an injury or trauma to his right shoulder during active duty service, but he believes his right shoulder pain began during a period of active duty service and was caused by his daily duties.  For the reasons set forth below, the Board finds that service connection is warranted for the Veteran's claimed back disability, but not warranted for the Veteran's right shoulder disorder.  

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                    38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated November 2009 is of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA medical records, and private treatment records.  Unfortunately, some of the Veteran's service treatment records from his National Guard unit could not be located, and a formal finding of unavailability was issued in July 2010.  

The Veteran was afforded a VA examination in June 2013.  However, that examination was insufficient as it did not provide an opinion as to the etiology of the Veteran's back disorder, or his right shoulder disorder.  Additionally, although the Veteran did not have a diagnosed low back condition when he filed his claim for benefits, he was diagnosed with degenerative disc disease of the thoracic spine based on slight degenerative changes during the pendency of this appeal.  Following the January 2014 Board Remand, the Veteran was provided with an addendum VA opinion in February 2014 related to the development of his claims, to include the new diagnosis regarding his back.  The Veteran has made no specific allegations as to the inadequacy of the any VA examination or opinion.  Sickels v. Shinseki, 643, F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  The Board finds that no further development is necessary to reach a decision on the claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2013); 38 C.F.R. § 3.102 (2014).  

Service Connection for a Low Back Disorder

As stated above, the Veteran believes his back began hurting in July 2004 during a period of active duty service.  In May 2013, during the pendency of this claim, the Veteran was diagnosed with degenerative disc disease with slight degenerative changes of the thoracic spine.  

A progress note dated January 2009 indicted that the Veteran had been doing well for the previous three years, but that in the past few months he had been experiencing back pain upon prolonged standing.  X-ray imagery indicted no abnormalities of the back and no degenerative changes.  

In a lay statement dated November 2009, the Veteran's spouse stated that the Veteran slept on the couch when he returned home from deployment due to pain in his back and right shoulder.  The Veteran's spouse further stated that the Veteran seems unable to lift or move heavy household items like he used to do.  

In statements dated, March 2013, April 2103, and February 2014, the Veteran asserted that he did not go to medical while deployed during his first period of active duty service, and that he was hesitant to disclose his pain due to worry about the effect of such disclosure on his reenlistment and retirement.  The Veteran stated that he anticipated the pain would just "go away" as it had before.  Additionally, the Veteran stated that his back and shoulder pain make it difficult to sleep at night, and that he cannot bend or lift as much as he used to, although massage therapy provides temporary relief without wholly eliminating the pain.  (see Veteran statement dated February 2014).  

Following the indication of slight degenerative changes of the thoracic spine from a radiographic study conducted in May 2013, the Veteran was provided a VA examination in June 2013 to determine the etiology of his low back disability.  The VA examiner reviewed the Veteran's claims file and medical history, and conducted a clinical examination of the Veteran.  The Veteran reported no trauma or injury to his back.  The VA examiner diagnosed thoracolumbar degenerative disc disease based upon the May 2013 X-ray imagery and noted that the Veteran reported difficulty lifting heavy objects and walking during flare-ups, although the degree of functional impact varied in severity.  The VA examiner did not provide an opinion regarding the Veteran's back, and an addendum opinion was requested by the Board in its January 2014 remand.  

In February 2014, an addendum opinion was provided for the Veteran's low back disability.  The VA examiner reviewed the Veteran's claims file and medical history.  The VA examination report noted that in July 2012 the Veteran's service treatment records indicated that the Veteran complained of mild back pain after a heavy workout and was assessed to have back strain following recreational heavy lifting.  Additionally, the VA examination report noted the Veteran mentioned the back strain on his post-deployment health assessment in November 2012.  The Veteran's X-rays from his private health provider was normal in February 2013 as indicated by the February 2013 treatment report; but, as stated above, the Veteran was later diagnosed with degenerative disc disease based on slight degenerative changes of the thoracolumbar spine in the aforementioned June 2013 VA examination.  

The VA examiner opined that it was less likely than not that the Veteran's low back disorder was incurred in or caused by service.  The VA examiner explained that, after careful review of the claims file, the Veteran's first documented complaint of upper back pain was in September 2005 and that it was a separate and distinct complaint which did not show chronicity because it was an episodic complaint.  The VA examiner further explained that, although the Veteran claimed his low back pain originated in July 2004, there is no documentation to support that assertion.  The VA examiner stated that the first documented back pain occurred in December 2006 in an interval health questionnaire, noting "it is evident that the Veteran's onset of back complaint was not during his active duty period."  

However, the VA examiner, while noting the Veteran's complaint of low back strain during his active duty period in both the service treatment records, and the post-deployment health assessment, and noting the diagnosis of degenerative disc disease in June 2013, shortly after the end of the Veteran's period of active duty service, focused his opinion solely on the previous period of active duty service and the immediate period thereafter, and did not discuss the Veteran's complaint of back pain as documented in his service treatment records in July 2012, or his diagnosis of degenerative disc disease.  

The Board is cognizant of the 2014 VA examiner opinion against the Veteran's claim for service connection for a low back disability.  However, the Veteran did complain of a back injury during a period of active duty service during the pendency of this appeal, and the Veteran was diagnosed with a low back disability within a reasonable time following his completion of active duty service.  Moreover, his lay statements are consistent concerning the effect the low back pain has on his activities of daily living and he has consistently sought treatment for his low back disability symptoms in a reasonable manner so as not to interfere with his civilian job and military duties.  

As the Court has noted: "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App 517, 531 (2014).

Therefore, upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and supports a grant of service connection for the Veteran's low back disability.  

Service Connection for a Right Shoulder Disorder

Turning the Veteran's claim for service connection for a right shoulder disorder, the Veteran asserts that he did not suffer an injury during active duty service, but that he experienced shoulder pain as a result of his daily duties.  The Veteran further asserts that simple movements cause pain in his shoulder and that he has difficulty sleeping due to shoulder pain.  As discussed above, the Veteran's spouse also reported observing the Veteran with back and right shoulder discomfort, and a seemingly diminished capacity to lift heavy household items.  

A progress note dated January 2009 indicted that the Veteran had been doing well for the previous three years, but that in the past few months he had been experiencing right shoulder pain.  X-ray imagery indicted no abnormalities of the right shoulder.  

An occupational therapy consult note dated February 2009 indicated that the Veteran was positive for Hawkins test for the right shoulder consistent with impingement syndrome, but did not elaborate further.  

In a statements dated March 2013 and April 2013, the Veteran asserted that, although the medical treatment the Veteran received for his left shoulder was noted, the medical treatment that he received for his right shoulder was overlooked, and that he did not report any right shoulder pain because he was worried about reenlistment and retirement.  

The Veteran was afforded a VA examination in June 2013 to determine the etiology of his right shoulder disorder.  The VA examiner reviewed the Veteran's claims file and medical history, and conducted a clinical examination of the Veteran.  The VA examination report noted functional loss of less movement than normal for both shoulders with no evidence of painful motion and normal strength for the right shoulder.  The VA examiner did not provide a diagnosis or opinion regarding service connection for the right shoulder.  

In February 2014, an addendum opinion was provided for the Veteran's right shoulder disorder.  The VA examiner reviewed the Veteran's claims file and medical history.  The VA examiner opined that it was less likely than not that the Veteran's right shoulder disorder was incurred in or caused by service.  The VA examiner noted a right shoulder complaint during the pendency of the claim, but explained that after a thorough review of the claims file, onset during active duty was excluded.  The VA examiner also explained that, in reference to the February 2009 VA treatment record that indicates a "possible" diagnosis of impingement syndrome by an occupational therapist based on positive Hawkins sign, "the positive sign can localize the pathology to the rotator cuff, but that it is not specific for impingement."  The VA examiner further explained that objective testing to support impingement includes limited range of motion, which was not documented during the Veteran's June 2013 VA examination.  The VA examiner continued that joint pain is not a diagnosis and that the Veteran's right shoulder is normal as documented by a normal radiological examination, and normal physical examination.  

Although the Veteran asserts that he has a right shoulder disorder that began during active duty service, X-ray imagery from January 2009 and May 2013 consistently indicate the right shoulder is normal.  The Veteran did provide private and VA treatment records regarding treatment for pain, but none of the Veteran's treating physicians endorse a diagnosis of a right shoulder disability, although his reports of right shoulder pain were noted.  

The Board notes that a clinical finding such as shoulder pain standing alone does not constitute a disability without an identified basis for the finding or symptom. See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

As there is no competent, credible, or persuasive evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection is denied. 


ORDER

Entitlement to service connection for a thoracolumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to service connection for a right shoulder disorder is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


